Title: To Benjamin Franklin from John Shaffer, 9 October 1781
From: Shaffer, John
To: Franklin, Benjamin


Sir
Grand Chatlet 9th october 81
This will be handed to you by Mr Dotun Who has declared that it was in consequence of the declearaton of Benard that in dused him to Prosacute me in the manner in wich he did, but Now is convenced of my inosance & looks upon Benard As the Villin— in consequence of this declaration I Have made this propesetion— wich is to Give him my land for securety untill we can Asertain th Defesisis I will have to make Good As I am bound for Benard, Mr Dotun was Informed that I intinted to leave Pariss in a few days—therefore Cannot other ways but Justify Dotun in what he has done As Benard was Emeadeatly Concerned with me & upon Oath declared that it allways was my intention to Rong Dotun & go of. Therefore if your Exelency will be so oblidging As to Inform Mr Dotun that the tittle of my land is Good As you know it to be So for wich I shall Acnoladge my self to be Your Exelencys Most Obedent & Very Humble Servant
J Shaffer
 
P.S. I value my tract of land At 12000 Louis
  His Exelency Docter Franklin
